J-S71001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.M.H., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: R.H., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1925 EDA 2018

             Appeal from the Decree Entered June 12, 2018
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000135-2018
                                   CP-51-DP-0000017-2017

 IN THE INTEREST OF: R.K.P., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: R.H., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1930 EDA 2018

             Appeal from the Decree Entered June 12, 2018
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000133-2018
                                   CP-51-DP-0001080-2016



 IN THE INTEREST OF: H.H., A         :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: R.H., MOTHER             :
                                     :
                                     :
                                     :
                                     :   No. 1931 EDA 2018

              Appeal from the Decree Entered June 12, 2018
J-S71001-18



              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000134-2018
                                       CP-51-DP-0001079-2016


BEFORE: PANELLA, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY PANELLA, J.                        FILED DECEMBER 12, 2018

       R.H. (“Mother”) appeals from the June 12, 2018 decrees involuntarily

terminating her parental rights to her minor children, daughter H.H. (born

February 2014), and sons R.K.P. (born October 2015) and J.M.H. (born

January 2017) (collectively “Children”).1 We affirm the decrees as to R.K.P.

and J.M.H., but we are constrained to vacate the decree as to H.H., and

remand for further proceedings consistent with this memorandum.2

       We adopt the following recitation of facts from the trial court opinion,

which in turn is supported by the record. See Trial Court Opinion (“TCO”),
____________________________________________


1 On September 4, 2018, this Court issued a rule to show cause why Mother’s
appeal should not be quashed pursuant to Commonwealth v. Walker, 185
A.3d 969, 977 (Pa. 2018) (holding that failure to file separate notices of appeal
from an order resolving issues on more than one docket will require the
appellate court to quash the appeal). Here, mother filed separate notices of
appeal for each Child, but a single appeal from the termination and
dependency dockets. In her response to the rule to show cause order, Mother
noted that, although she had appealed the orders and decrees on the both
dependency and termination dockets, she was only appealing the termination
of her parental rights. Thus, she requested that the appeal from the goal
change orders be discontinued and the appeal to continue from the
termination docket decrees only. On September 6, 2018, this Court referred
the issue to the merits panel. Accordingly, we discontinue Mother’s appeals
from the orders on the dependency docket only.

2 That same day, the court terminated the parental rights of two fathers: L.E.,
father of H.H., and W.P., father of R.K.P. and J.M.H. L.E. has not separately
appealed the termination. We address W.P.’s appeal in a separate
memorandum.

                                           -2-
J-S71001-18



8/16/18, at 1-19. Prior to the initiation of this matter, Mother had been

involved with the Philadelphia Department of Human Services (“DHS”). In

March 2015, Mother’s parental rights to her older children A.M., K.M., J.M.,

and S.M., were involuntarily terminated. And at least two other children, L.H.

and N.H., were also committed to DHS.

      On May 10, 2016, DHS received a general protective services report

alleging that seven-month-old R.K.P. had been last seen for a well-child visit

in March 2016, and, at the time, had been vomiting. Mother was counseled

regarding overfeeding R.K.P. and appeared overwhelmed and frustrated

caring for R.K.P. and his older sister, two-year-old H.H. Mother was living in a

substance abuse shelter with Children, had missed three scheduled visits for

R.K.P. at St. Christopher’s Hospital for Children, and was not current with

R.K.P.’s vaccinations. After the shelter was contacted, Mother left the shelter

without leaving valid contact information.

      On May 11, 2016, DHS phoned Mother and informed her that DHS and

an in-home protective services social worker would visit her home the next

day. Mother agreed to the visit; however, upon the arrival of social workers,

she was not at home. DHS learned that Mother had been evicted several days

earlier. Mother did not respond to repeated calls and text messages, but

eventually provided DHS with an updated address. When DHS visited the new

address no one answered the door. Another family’s name appeared on the

nameplate. DHS left a notice letter in the mailbox.




                                     -3-
J-S71001-18



      On June 3, 2016, DHS filed a dependency petition as to H.H. and R.K.P.,

and alleged that aggravated circumstances existed pursuant to 42 Pa.C.S.A.

§ 6302. On July 13, 2016, Mother was incarcerated for civil contempt. At that

time, W.P. brought H.H. and R.K.P. to DHS, and provided DHS with the

address where he resided with Mother. On July 14, 2016, DHS filed an

application for emergency protective custody and the next day obtained an

order for protective custody for R.K.P. and H.H.

      On August 9, 2016, R.K.P. and H.H. were adjudicated dependent and

removed from Mother’s care. Mother was referred to the Clinical Evaluation

Unit (“CEU”) for a drug screen and dual diagnosis assessment. Mother was

allowed weekly supervised visitation, which would increase to twice weekly

supervised visitation if she continued to test negative. At an October 2016

permanency hearing, Mother was attending drug and alcohol treatment and

mental health treatment and parenting classes through the Achieving

Reunification Center (“ARC”), and was in need of housing.

      In January 2017, Mother gave birth to J.M.H., who was removed from

her care after discharge from the hospital. Following a shelter care hearing,

J.M.H. was placed in foster care. On January 6, 2017, Mother tested positive

for opiates. A week later, the court held a permanency review hearing for H.H.

and R.K.P. At that time, Mother’s visitation was adequate; she was attending

ARC, was enrolled in a dual diagnosis treatment, and was residing in a

domestic violence shelter. She was re-referred to the CEU for a drug screen

and dual diagnosis assessment.

                                    -4-
J-S71001-18



       On February 6, 2017, J.M.H. was adjudicated dependent. Mother was

again referred to CEU for drug and alcohol screens. Although Mother reported

that she was attending an intensive outpatient program for drug treatment,

CEU was unable to verify her progress.

       In April 2017, the court entered an aggravated circumstances order as

to Mother. Additionally, Mother was referred for a parenting capacity

evaluation and for a forthwith drug screen and assessment with three random

screens prior to the next listing. In July 2017, Mother’s visitation was

decreased to weekly, ninety-minute supervised visits at DHS. Mother was

referred for outpatient drug treatment, but had not attended since March

2017. Mother was referred back to CEU for a drug, alcohol, and dual diagnosis

assessment.3

       On February 20, 2018, DHS filed a petition seeking to involuntarily

terminate the parental rights of Mother, L.E., and W.P. pursuant to Section

2511(a)(1), (2), (5), (8), and (b), and petitions to change Children’s goal to

adoption. DHS filed amended termination and goal change petitions in May

2018. 4

       On June 12, 2018, the court convened hearings on the goal change and

termination petitions. Children were represented by Marilyn Rigmaiden-
____________________________________________


3 An additional permanency review hearing was held in November 2017,
although the order does not provide additional information regarding Mother’s
progress.

4Mother gave birth to C.H. in April 2018. Father is the biological father of C.H.
C.H. is in the legal custody of DHS.

                                           -5-
J-S71001-18



DeLeon, Esquire, guardian ad litem, and James Martin, Esquire, legal counsel.

Mother, represented by counsel, was present at the hearing and testified on

her own behalf. Dr. William Russell, forensic psychologist; Jennifer Kosloski,

DHS social worker; and Marita Thorpe, DHS case aide, testified for DHS.

     Dr. Russell testified that he performed parenting capacity evaluations of

Mother in 2014-2015, and 2017-2018. In the original evaluation, Dr. Russell

had a number of concerns including Mother’s lack of consistent information;

history of unstable housing; pattern of projecting blame onto others; lack of

insight into her role in the events leading to Children’s placement;

uncooperativeness during interviews; and mental health issues. At that time,

Dr. Russell recommended that Mother begin individual treatment to address

her mental health and substance abuse issues.

     During the 2018 evaluation, Mother presented the same behavior and

concerns. Although Mother informed Dr. Russell she was attending a drug and

alcohol program and psychiatric treatment, Dr. Russell was unable to obtain

records to verify these claims. In 2014, Mother’s MMPI 2 testing was

consistent with a mood disorder. In 2017, after being administered the test,

Mother refused to cooperate and did not respond to questions. Additionally,

from approximately 2012 through 2018, Mother was unable to achieve

consistent housing or employment. Dr. Russell’s professional opinion

remained that Mother was unable to provide care and safety to Children.

     Jennifer Kosloski testified that she has been the assigned DHS case

manager for the family since 2014. DHS has been involved with Mother since

                                    -6-
J-S71001-18



2012. Mother has twelve children; her parental rights to four children were

previously terminated, and nine children are currently in the custody of DHS.5

For H.H. and R.K.P., Mother’s objectives were to provide DHS with any

changes in address or telephone numbers; report to CEU to complete a dual

diagnosis assessment; comply with any recommendations; comply with

workshops at ARC; and attend all weekly visits. These objectives were the

same objectives initially provided for Mother in 2012.

       While Mother is consistent with visitation, she has not been able to

maintain a consistent stay in a shelter program to assist with housing. Mother

provided random, negative drug screens in January 2017, February 2017, and

March 2017, but did not provide samples in two June 2017 and two July 2017

screens. Mother walked out of drug and alcohol treatment in March 2017.

Mother tested positive for marijuana at the birth of her youngest child, C.H.,

in April 2018. As of the termination hearing, attending drug and alcohol

treatment was still an outstanding objective. Additionally, Mother did not

complete any programs at ARC.

       Children are placed together in a pre-adoptive home. They have a

bonded relationship with their foster mother. Ms. Kosloski’s opinion was that

Children would not be irreparably harmed by the termination of Mother’s

parental rights, and that it was in their best interests to be placed for adoption.



____________________________________________


5  Mother clarified that she has had eleven children in total and that ten are
living.

                                           -7-
J-S71001-18



      Marita Thorpe testified that she is the supervisor of Mother’s weekly

visits with Children. Ms. Thorpe testified that Mother often gets overwhelmed

when all Children are present, and that if one child is acting out it is difficult

for Mother to concentrate on all the children and redirect the behavior of that

child. Ms. Thorpe requested visits be shortened, because Children would get

agitated during lengthier visits and would cry throughout the duration. During

the visits, Mother is a disciplinarian and yells at Children. Children do not run

to Mother to hug her at the beginning of visits. H.H. calls Mother by her first

name unless Mother redirects her. Children call their foster mother “mom,”

and run to see her at the end of each visit with Mother. Additionally, although

R.K.P. is stubborn and does not listen to Mother or W.P., he allows foster

mother to redirect him.

      Mother testified that she was attending mental health treatment at ARC,

but when she needed to provide evidence that she was attending treatment,

“that gentleman . . . disappeared.” TCO, at 107. Mother testified that her

relationship with Children could be better if she “had [her] own process.” Id.

at 109. Mother admitted that if she was tested for marijuana at the court

hearing, she would test positive; she treats her migraines with marijuana but

does not have a medical marijuana card. Mother did not have any

documentation of her attendance in mental health treatment, drug and alcohol

treatment, or parenting classes. Mother claimed that the week before the

termination hearing she gave each of the Children a toy.




                                      -8-
J-S71001-18



      At the conclusion of the hearing, the court, without allowing argument

by counsel for any party, terminated the parental rights of L.E., W.P., and

Mother pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b). Mother timely

filed notices of appeal and statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother argues the court abused its discretion in terminating

her parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and

(b). See Mother’s Brief, at 7.

      Upon review of the record and prior to addressing the merits of Mother’s

appeal, we must first address sua sponte the representation provided by

Child’s legal counsel. See In re K.J.H., 180 A.3d 411, 412-414 (Pa. Super.

2018). Our Supreme Court, in In re Adoption of L.B.M., 161 A.3d 172, 183

(Pa. 2017) (plurality), held that 23 Pa.C.S.A. § 2313(a) requires that counsel

be appointed to represent the legal interests of any child involved in contested

involuntary termination proceedings. The Court noted that legal interests are

synonymous with the child’s preferred outcome, but the child’s best interests

are determined by the court. See id.

      Since L.B.M., this Court has clarified the requirements counsel must

meet in order to provide adequate representation in termination matters. See

In re Adoption of T.M.L.M., 184 A.3d 585, 587-591 (Pa. Super. 2018). The

Pennsylvania Supreme Court has held that: (1) a GAL may serve as counsel

where there is no conflict between the child’s legal and best interests, and (2)

that there is no conflict between the child’s best and legal interests if the child

                                       -9-
J-S71001-18



is non-communicative due to the child’s young age. See In re T.S., 192 A.3d

1080, 1092-1093 (Pa. 2018).

      Here, the trial court appointed legal counsel for Children, Attorney

James Martin, Esquire. Attorney Martin was present at the hearing and

participated in cross-examination of witnesses. He did not, however, argue

H.H.’s preferred outcome. The record is silent as to whether Attorney Martin

ascertained the preferred outcome of H.H., who was four years and three

months old at the time of the hearing and where there was no indication H.H.

was nonverbal. See In re T.S., at 1092-1093. Additionally, Attorney Martin

has failed to file a brief before this Court or join the letter brief of another

party. See In re adoption of T.M.L.M., 184 A.3d at 590 (recognizing that

counsel’s duty to represent a child does not stop at the conclusion of the

termination   of   parental   rights   hearing,   and   counsel    abdicates   legal

responsibilities to his client when he fails to file a brief or otherwise notify this

Court of his client’s position). Finally, the record is not clear as to H.H.’s

preferences, although there is some indication that all Children are happy and

thriving in their pre-adoptive home, and do not share a strong bond with

Mother. But as R.K.P. and J.M.H., three and two years old, respectively, were

too young to convey their preferences, there could be no conflict between

their best and legal interests. See In re T.S., 192 A.3d at 1092-1093.

      Accordingly, we are constrained to vacate the decree in this matter as

to H.H., and remand for further proceedings. See In re adoption of

T.M.L.M., 184 A.3d at 587-591 (vacating and remanding for further

                                       - 10 -
J-S71001-18



proceedings where the attorney admitted she did not interview the six-year-

old child to ascertain the child’s preferences); In re Adoption of M.D.Q., 192

A.3d 1201 (Pa. Super. 2018) (vacating and remanding where the record does

not indicate that counsel attempted to ascertain the children’s preferences and

the record does not reflect the children’s legal interests); In re Adoption of

D.M.C., 192 A.3d 1207 (Pa. Super. 2018) (vacating and remanding where the

record was unclear in what capacity attorney had been appointed to represent

children, including four and a half-year-old child, and whether attorney had

ascertained children’s legal interests prior to hearing).

      We now turn now to the merits of Mother’s appeal as to R.K.P. and

J.M.H.
      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will.

      [T]here are clear reasons for applying an abuse of discretion
      standard of review in these cases. We observed that, unlike trial
      courts, appellate courts are not equipped to make the fact-specific
      determinations on a cold record, where the trial judges are
      observing the parties during the relevant hearing and often

                                     - 11 -
J-S71001-18


      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act. The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

      We may affirm the court’s decision regarding the termination of parental

rights with regard to any one subsection of § 2511(a). See In re B.L.W., 843

A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, the court terminated

Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),

and (b). We will analyze the court’s decision to terminate under § 2511(a)(2)

and (b). Subsection (a)(2) provides as follows:




                                     - 12 -
J-S71001-18


        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                    ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ...

23 Pa.C.S.A. § 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)).

     A parent is required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. See In re A.L.D., 797

A.2d at 337. And a parent’s vow to cooperate, after a long period of



                                   - 13 -
J-S71001-18


uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. See id., at 340.

      Mother claims the court erred in terminating her parental rights under

subsection (a)(2) because she complied with her FSP goals, including

communication with her social worker, taking random drug screens, and only

“once tested positive for marijuana.” Mother’s Brief at 15-16. She claims she

completed parenting and participated in drug and alcohol treatment, and that

the domestic violence shelter in which she was living could accommodate

Children.

      Here, Mother’s arguments are without merit. The parenting capacity

evaluation completed by Dr. William Russell showed that Mother was

uncooperative and had little insight into her role in Children’s placement.

Additionally, her behavior and presentation had not changed since 2015, when

mental health treatment was recommended. Mother had not addressed these

issues, and Dr. Russell remained convinced that Mother was not able to safely

parent Children. Mother showed little insight into the reasons why her parental

rights to several of her other children were involuntarily terminated, and

insisted that someone had lied about her. Further, Mother had not resolved

her history of unstable housing and lacked a feasible plan to obtain appropriate

housing outside of a shelter. Mother did not complete her ARC parenting

objectives, and walked out of drug and alcohol treatment in March 2017, and

tested positive for marijuana at the birth of her youngest child in April 2018.


                                     - 14 -
J-S71001-18


Mother admitted to currently using marijuana at the termination hearing. And

she had tested positive for opiates.

      Accordingly, we conclude that the trial court properly found by

competent, clear, and convincing evidence that Mother’s parental rights to

R.K.P. and J.K.M. could be terminated pursuant to subsection (a)(2), based

upon the finding that Mother evinced a continued incapacity—her inability to

seek mental health treatment, obtain stable housing, or complete her

parenting and drug and alcohol objectives—that resulted in Children behind

without essential parental care, the cause of which “cannot or will not be

remedied.”

      We next determine whether termination was proper under § 2511(b).

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include intangibles such as love,
      comfort, security, and stability. … [T]he determination of the
      child’s “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of permanently
      severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations, brackets and

quotation marks omitted; brackets added). “[I]n cases where there is no

evidence of a bond between a parent and child, it is reasonable to infer that

no bond exists. Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of J.M.,

991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

                                       - 15 -
J-S71001-18


      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations

omitted).

      Here, evidence was presented to show that Children had a bonded

relationship with their foster mother and would not be irreparably harmed by

the termination of Mother’s parental rights. Further, Children do not run to

Mother when they see her. They do not call her “mom,” but do call their foster

mother “mom.” While Mother testified that her relationship with Children could

be better if she had her own process, there was no evidence introduced to

show that R.K.P. and J.M.H. were bonded to her.

      On this record, indicating that there was no bond between Mother and

Children, clear and convincing evidence supports the trial court’s termination

of Mother’s parental rights with respect to subsection (b), where adoption

would best serve Children’s needs and welfare. See Z.P., 994 A.2d at 1126-

27; K.Z.S., 946 A.2d at 763. Accordingly, we affirm the trial court’s orders as

to R.K.P. and J.M.H.

      On remand, we direct the orphans’ court to promptly re-appoint legal

counsel for H.H. Counsel must attempt to ascertain H.H.’s preferred outcome

as to Mother by directly interviewing her, following any direction to the extent

possible, and advocating in a manner that comports with H.H.’s legal interests.


                                     - 16 -
J-S71001-18


Counsel should discern from H.H. whether she prefers adoption by foster

mother if foster mother does not support continued contact with Mother. Once

H.H.’s preferred outcome is identified, counsel shall immediately notify the

orphans’ court whether termination of Mother’s parental rights is consistent

with H.H.’s legal interests.

      If H.H’s preferred outcome is consistent with the result of the prior

termination proceedings, the orphans’ court shall re-enter its June 12, 2018

termination decree as to Mother. If the preferred outcome is in conflict with

the prior proceeding, the orphans’ court shall conduct a new termination/goal

change hearing as to Mother only to provide H.H.’s legal counsel an

opportunity to advocate on behalf of H.H.’s legal interests. See In re

Adoption of T.M.L.M., 184 A.3d at 591 (ordering that orphans’ court shall

conduct a new hearing only if it serves the “substantive purpose” of providing

the child with the opportunity to advance his legal interests through new

counsel).

      Decrees regarding R.K.P. and J.M.H. affirmed. Decree regarding H.H.

vacated without prejudice to permit the orphans’ court to re-enter the original

decree if a new termination hearing is not required. Case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.

      Judge Nichols joins the memorandum.

      Judge Dubow did not participate.




                                    - 17 -
J-S71001-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/18




                          - 18 -